1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES HAYES,                        )   Case No.: 1:19-CV-01722-JLT
                                           )
12             Plaintiff,                  )   SCHEDULING ORDER (Fed. R. Civ. P. 16)
13        v.                               )
                                           )   Pleading Amendment Deadline: 6/8/2020
14   KERN COUNTY,                          )
                                           )   Discovery Deadlines:
15             Defendant.                  )         Initial Disclosures: 3/24/2020
16                                         )         Non-Expert: 11/20/2020
                                                     Expert: 2/16/2021
17                                                   Mid-Discovery Status Conference:
                                                     7/20/2020 at 8:30 a.m.
18
                                               Non-Dispositive Motion Deadlines:
19
                                                     Filing: 2/23/2021
20                                                   Hearing: 3/23/2021

21                                             Dispositive Motion Deadlines:
                                                      Filing: 3/29/2021
22                                                    Hearing: 4/26/2021
23
                                               Pre-Trial Conference:
24                                                    6/29/2021 at 10:00 a.m.
                                                      510 19th Street, Bakersfield, CA
25
26                                             Trial: 8/30/2021 at 8:30 a.m.
                                                      510 19th Street, Bakersfield, CA
27                                                    Jury trial: 4-5 days

28

                                           1
1    I.      Date of Scheduling Conference

2            March 10, 2020.

3    II.     Appearances of Counsel

4            There was no appearance on behalf of Plaintiff.

5            Robert Rice appeared on behalf of Defendant.

6    III.    Pleading Amendment Deadline

7            Any requested pleading amendments are ordered to be filed, either through a stipulation or

8    motion to amend, no later than June 8, 2020.

9    IV.     Discovery Plan and Cut-Off Date

10           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

11   on or before March 24, 2020.

12           The parties are ordered to complete all discovery pertaining to non-experts on or before

13   November 20, 2020, and all discovery pertaining to experts on or before February 16, 2021.

14           The parties are directed to disclose all expert witnesses1, in writing, on or December 21, 2020,

15   and to disclose all rebuttal experts on or before January 22, 2021. The written designation of retained

16   and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

17   and shall include all information required thereunder. Failure to designate experts in compliance

18   with this order may result in the Court excluding the testimony or other evidence offered through such

19   experts that are not disclosed pursuant to this order.

20           The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

21   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

22   included in the designation. Failure to comply will result in the imposition of sanctions, which may

23   include striking the expert designation and preclusion of expert testimony.

24           The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

25   disclosures and responses to discovery requests will be strictly enforced.

26
27
             1
               If an expert will offer opinions related to an independent medical or mental health evaluation, the
28   examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully
     details the expert’s opinions in this regard.
                                                           2
1            A mid-discovery status conference is scheduled for July 20, 2020 at 8:30 a.m. before the

2    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

3    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

4    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

5    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

6    completed as well as any impediments to completing the discovery within the deadlines set forth in this

7    order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

8    via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

9    Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

10   telephonically no later than five court days before the noticed hearing date.

11   V.      Pre-Trial Motion Schedule

12           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

13   than February 23, 20212, and heard on or before March 23, 2021. The Court hears non-dispositive

14   motions at 9:00 a.m. at the United States District Courthouse in Bakersfield, California.

15           No motion to amend or stipulation to amend the case schedule will be entertained unless it

16   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

17   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

18   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

19   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

20   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

21   obligation of the moving party to arrange and originate the conference call to the court. To schedule

22   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

23   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

24   with respect to discovery disputes or the motion will be denied without prejudice and dropped

25   from the Court’s calendar.

26
27
             2
               Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
28   discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         3
1           All dispositive pre-trial motions shall be filed no later than March 29, 2021, and heard no later

2    than April 26, 2021, before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the

3    United States District Courthouse in Bakersfield, California. In scheduling such motions, counsel shall

4    comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

5    VI.    Motions for Summary Judgment or Summary Adjudication

6           At least 21 days before filing a motion for summary judgment or motion for summary

7    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

8    to be raised in the motion.

9           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

10   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

11   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

12   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

13   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

14          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

15   statement of undisputed facts at least five days before the conference. The finalized joint statement of

16   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

17   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

18   statement of undisputed facts.

19          In the notice of motion, the moving party SHALL certify that the parties have met and

20   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

21   Failure to comply may result in the motion being stricken.

22   VII.   Pre-Trial Conference

23          June 29, 2021, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

24   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

25          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

28          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

                                                        4
1    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

2    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

3    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

4    Court to explain the nature of the case to the jury during voir dire.

5    VIII. Trial Date

6            August 30, 2021, at 8:30 a.m. at the United States District Courthouse in Bakersfield,

7    California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

8            A.     This is a jury trial.

9            B.     Counsels' Estimate of Trial Time: 4-5 days.

10           C.     Counsels' attention is directed to Local Rules of Practice for the Eastern District of

11   California, Rule 285.

12   IX.     Settlement Conference

13           If the parties agree the case is in a settlement posture, they may file a joint request for a

14   settlement conference. Alternatively, the parties may file a joint written request for referral to the

15   Court’s Voluntary Dispute Resolution Program.

16   X.      Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

17   Trial

18           Not applicable at this time.

19   XI.     Related Matters Pending

20           There are no pending related matters.

21   XII.    Compliance with Federal Procedure

22           All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

23   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

24   thereto. The Court must insist upon compliance with these Rules to efficiently handle its increasing

25   case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil Procedure

26   and the Local Rules of Practice for the Eastern District of California.

27   XIII. Effect of this Order

28           The foregoing order represents the best estimate of the court and counsel as to the agenda most

                                                         5
1    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

2    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

3    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

4    subsequent status conference.

5           The dates set in this order are firm and will not be modified absent a showing of good

6    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

7    contained herein will not be considered unless they are accompanied by affidavits or declarations,

8    and where appropriate attached exhibits, which establish good cause for granting the relief

9    requested.

10          Failure to comply with this order may result in the imposition of sanctions.

11
12   IT IS SO ORDERED.

13      Dated:     March 10, 2020                                /s/ Jennifer L. Thurston
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         6
